UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 2, 2014 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51872 87-0645394 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4th Rd, Wildwood, FL (Address of principal executive offices) (Zip Code) (352) 561-8182 Registrant’s telephone number, including area code Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On October 2, 2014, Great Plains Holdings, Inc. (“we,” “us,” “our,” or “Company”), through its wholly owned subsidiary Ashland Holdings, LLC (“Ashland”), offered $54,500.00 (the “Purchase Price”) to Jonathan and Jessica Delavan (the “Sellers”), for the purchase of the property located at 13537 County Road 109E-1, Lady Lake, FL 32159 (the “Property”) (the “Offer”).The Sellers accepted our Offer on October 2, 2014.We made an initial deposit of $2,500.00 in cash on October 6, 2014 (the “Initial Deposit”).The Purchase Price, minus the Initial Deposit, will be paid in cash at closing. The Property is a 960 square foot residential property.We are pleased to be adding this property to the Ashland portfolio of income producing properties, and continue to look for additional high quality properties. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Description of Exhibit Sale and Purchase Agreement between Great Plains Holdings, Inc. and Jonathan and Jessica Delavan dated October 2, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS HOLDINGS, INC. Date: October 9, 2014 By:/s/ Kent Campbell Kent Campbell, Chief Executive Officer
